COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                  ORDER ON MOTION


 Cause Number:              01-20-00419-CV
 Trial Court Cause
 Number:                    2019-38645
 Style:                     Albert G. Hill, III
                            v. Craig Watkins, Terri Moore, Russell Wilson, Margaret Keliher, Heather Hill
                            Washburne, Elisa Hill Summers, Ray Washburne, Alinda Wilkert, Lyda Hill, David
                            Pickett, Ty Miller, Joy Waller, PBL Multi-Strategy Fund, L.P, Thomas Tatham and
                            Chester Donnally
 Date motion filed*:        November 19, 2020
 Type of motion:            Motion for Leave to File Sur Sur-Reply Brief
 Party filing motion:       Appellant
 Document to be filed:      Sur Sur-Reply Brief

Is appeal accelerated?      YES         NO

Ordered that motion is:

              Granted
                   If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other:


Judge's signature: /s/ Evelyn V. Keyes
                        Acting individually          Acting for the Court


Date: December 8, 2020